IN THE SUPREME COURT OF IOWA

                                        No. 17–1539

                            Mahaska County No. CVEQ087132

                                           ORDER

IN RE THE DETENTION OF THOMAS G. RUTHERS JR.

THOMAS G. RUTHERS JR.,
    Respondent-Appellant.



       The court, McDonald, J., taking no part, being evenly divided, declares this case

affirmed by operation of law. See Iowa Code § 602.4107 (2017).

       Waterman, Mansfield, and Christensen, JJ., would affirm the judgment of the

district court; Cady, C.J., and Wiggins and Appel, JJ., would reverse the judgment of the

district court. See State v. Effler, 769 N.W.2d 880, 884 (Iowa 2009) (“[W]hen the

supreme court is equally divided on an issue upon which the district court and court of

appeals differ, the decision of the district court is affirmed by operation of law.”).

Copies to:

Michael H. Adams
Spd - Special Defense Unit
401 East Court Avenue, Suite 150
Des Moines, IA 50319

Tyler Buller
Assistant Attorney General
Hoover Building, 2nd Floor
Des Moines, IA 50319